on going to trial. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v.
                 State, 112 Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of
                 the inquiry must be shown. Strickland v. Washington, 466 U.S. 668, 697
                 (1984).
                             Appellant claimed that his trial counsel was ineffective for
                 failing to discover and challenge the fact that the Nevada Revised Statutes
                 were derived from an illegal and unlawful body, that the Nevada Revised
                 Statutes do not contain an enacting clause, that there is no proof that a
                 bill was voted upon and signed in order to enact the Nevada Revised
                 Statutes as laws, that the Nevada Revised Statutes are held out as laws of
                 the state based upon fraudulent acts of prior justices and unknown
                 legislators, and that the Office of the Secretary of State no longer has
                 custody or control of the legislative history for the period during which the
                 Nevada Revised Statutes were enacted. Appellant failed to demonstrate
                 that counsel was objectively unreasonable for not challenging the
                 abovementioned grounds. 2 Furthermore, appellant failed to demonstrate
                 a reasonable probability that he would not have pleaded guilty but would
                 have insisted on going to trial had counsel challenged the charges on the
                 abovementioned grounds. Therefore, the district court did not err in

                       2We   note that the Statutes of Nevada contain the law with the
                 enacting clauses required by the constitution. The Nevada Revised
                 Statutes simply reproduce those laws as classified, codified, and annotated
                 by the Legislative Counsel, NRS 220.120.




SUPREME COUFtT
        OF
     NEVADA
                                                       2
(0) 1947A -
                 denying this claim without conducting an evidentiary hearing.
                 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                                                J.



                                                                                J.



                                                                                J.



                 cc: Hon. Douglas W. Herndon, District Judge
                      Johnny Ray Ignacio
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      3 We   have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A    e